688 N.W.2d 504 (2004)
PEOPLE
v.
HANN.
No. 126475.
Supreme Court of Michigan.
September 28, 2004.
SC: 126475, COA: 252386.
On order of the Court, the motions for immediate consideration and peremptory reversal, the motions for miscellaneous relief, and the application for leave to appeal the March 31, 2004 order of the Court of Appeals are considered. The motions for immediate consideration and the motions for miscellaneous relief are GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for peremptory reversal are DENIED.